UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4753
JOSEPH GANTT, JR., a/k/a Jerome
Michael Gantt,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-98-26)

                      Submitted: April 24, 2002

                       Decided: May 6, 2002

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Theodore N.I. Tondrowski, TONDROWSKI & WICKER, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Sara
E. Flannery, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.
2                      UNITED STATES v. GANTT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joseph Gantt, Jr., appeals the district court’s order revoking his
term of supervised release. Gantt argues the Government’s evidence
was insufficient to prove he violated the terms and conditions of his
supervised release. We do not agree.

   We review a district court’s revocation of supervised release for
abuse of discretion. United States v. Davis, 53 F.3d 638, 642-43 (4th
Cir. 1995). The district court need only find a violation of a condition
of supervised release by a preponderance of the evidence. See 18
U.S.C.A. § 3583(e)(3) (West 1994 & Supp. 2001). We have reviewed
the record and the district court’s opinion and find the evidence suffi-
cient to prove Gantt violated the terms and conditions of his super-
vised release by committing a new crime and by failing to notify his
probation officer, as required, within seventy-two hours of his arrest.

   Accordingly, we affirm the district court’s order revoking Gantt’s
supervised release. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED